JUSTICE DUNN, dissenting: I respectfully dissent. The majority considers this a case of a necessitous borrower and an unscrupulous lender. I strongly disagree. I fail to see how the plaintiff-lender here can be branded unscrupulous because it suggests to the defendant, who is refused a personal loan, that he may obtain a loan for business purposes. The majority puts aside the fact that the borrower is an entrepreneur engaged in a bridal shop business who, in order to obtain a loan, signs written statements that the loan proceeds would be used in his business. The fact that the loan proceeds could be traced to personal rather than business use by the defendant is of no great moment in my opinion. I feel the opinion of the majority will have a definite chilling effect on legitimate financial transactions in the market place. The defendant-borrower is the one sought to be protected by the law here involved. He knowingly signed and delivered to the plaintiff written statements that the loan proceeds were for use in his business. Under these facts, I have serious reservations about the finding of the trial court that this loan transaction was usurious. Nevertheless, I’d affirm the judgment of the trial court that the defendant by his actions is estopped from raising the defense of usury. See Cohn v. Receivables Finance Co. (1970), 123 Ill. App. 2d 224, 227.